Citation Nr: 0947414	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 50 
percent for service-connected myofascial back pain (a "low 
back disability").


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to March 
1989 and from January to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In October 2009, the Veteran was scheduled for a 
videoconference Travel Board hearing at the RO before the 
Board.  She did not appear.  The Veteran has not submitted a 
timely request to postpone the hearing; therefore the Board 
will proceed with its appellate consideration as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.704


FINDING OF FACT

The Veteran has not had incapacitating episodes of at least 6 
weeks during a 12 month period due to her back disability, 
nor is there a finding of unfavorable ankylosis of the entire 
spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5237, 5243 (effective September 26, 2003) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the Veteran's back disability, service 
connection was granted in a November 2004 rating decision at 
an initial rating of 50 percent, effective February 27, 2004.  

In May 2006, the Veteran submitted a claim for an increased 
disability rating.  In an October 2006 rating decision, the 
RO denied an increased rating, and the Veteran appealed the 
decision.

Amendments to VA's rating criteria in 2002 and 2003 
renumbered the diagnostic codes and created a General Rating 
Formula for Diseases and Injuries of the Spine, based largely 
on limitation or loss of motion, as well as other symptoms.  
The amendments also allow for intervertebral disc syndrome 
(Diagnostic Code 5243), ankylosing spondylitis (Diagnostic 
Code 5240), and spinal stenosis (Diagnostic Code 5238) to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The VA has evaluated the Veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (in effect after 
September 26, 2003), as myofascial back pain by analogy to 
lumbar strain.  The Board will refer to the Veteran's 
myofascial back pain as a "low back disability" and 
consider all applicable criteria for evaluating the 
disability rating.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1.  

There is no evidence of any incapacitating episodes as 
defined by the applicable regulations.  An August 2006 VA 
examination indicates that the Veteran did not require bed 
rest prescribed by a doctor.  There is no evidence of record 
indicating that the Veteran has ever had such an 
incapacitating episode of at least 6 weeks due to her back 
disability (nothing to indicate such bed rest prescribed by a 
physician).  Therefore, the Formula for Rating Intervertebral 
Disc Syndrome does not serve as a basis for an increased 
evaluation here for any portion of the rating period on 
appeal.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were revised.  Under these 
regulations, the Veteran's low back disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The new criteria apply 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

As of September 26, 2003, a 40 percent evaluation is 
warranted when (1) forward flexion of the thoracolumbar spine 
is 30 degrees or less, or (2) there is favorable ankylosis of 
the entire thoracolumbar spine.

A 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire spine.

The Board notes that in the November 2004 rating decision 
granting service connection, the RO found that the Veteran 
met the 40 percent disability criteria based upon forward 
flexion of 30 degrees or less, yet added an additional 10 
percent to the disability rating for pain exhibited in 
various spheres upon range of motion testing.  

The RO did not find that the Veteran had unfavorable 
ankylosis of the thoracolumbar spine as described in the 50 
percent disability criteria.

The Veteran was afforded a VA spine examination in August 
2006.  The Veteran reported back pain all the time in the 
lower lumbar region with radiation to the buttocks and down 
the legs.  She reported that physical therapy did not relieve 
the pain and in fact made her feel worse.  Hydrocodone and 
acetaminophen helped with rest but offered little pain 
relief.  The Veteran reported that biofreeze, a TENS unit, 
and a muscle relaxer offered pain relief.  The Veteran stated 
that she missed approximately 40 days of work in the previous 
year due to low back pain.  She reported wearing an elastic 
lumbar wrap at work but no rigid brace.  She did not require 
bed rest.  Daily activities were somewhat limited by back 
pain.  Walking was limited to about 100 to 200 yards due to 
back pain.  The Veteran reported that her limitations 
increased with repetitive use with no incapacitating flare-
ups.

The examiner noted that a February 2006 X-ray of the lumbar 
spine was normal, and a July 2006 MRI of the lumbar spine 
showed degenerative changes of the lower lumbar spine, most 
pronounced at L4-L5 without significant secondary canal or 
neuroforaminal stenosis.

Upon physical examination, walking pace was slightly slow and 
guarded.  The Veteran had no limp and used no ambulatory 
aids.  There was no muscle spasm.  Some midline tenderness 
was noted at L4 to the sacrum, as well as tenderness of the 
paraspinous muscles, both sacroiliac joints and both 
buttocks.  Waddle signs were negative for cervical 
compression and positive for axial rotation.  Light skin 
touch produced a complaint of some discomfort but no 
retraction.  Range of motion of the lumbar spine was fairly 
limited: flexion was 35 degrees, extension was 10 degrees, 
lateral flexion was 10 degrees to the right and left, and 
lateral rotation was 10 degrees to the right and left.  There 
was some low back pain with radiation to the lower 
extremities at the limits of motion in each direction.  Upon 
repetitive motion, flexion was to about 20 degrees and 
extension to 5 degrees.  Repetitive motion was reported to 
increase back pain.  Straight leg raising was negative to 90 
degrees bilaterally.  Deep tendon reflexes of the patella was 
0 bilaterally and 2+ of the Achilles bilaterally.  Babinski 
was negative bilaterally.  Sensory was intact to sharp and 
dull in both thighs, legs, and feet.  Motor strength was 5/5 
in both legs and feet except the hip flexors were 4/5 
secondary to an increase of back pain during hip flexor 
muscle testing.

The examiner diagnosed myofascial back pain.  The examiner 
noted that the Veteran had no signs of nerve root irritation, 
the MRI showed no evidence of nerve root irritation, the 
plain X-rays were normal, and there was some functional 
overlay. 

The Board finds that August 2006 VA examination provides 
evidence against this claim, as there is no evidence that the 
Veteran has unfavorable ankylosis of the entire spine.

The Board has also reviewed and considered private medical 
records which were submitted by the Veteran, including 
records from Dr. "N." and Medical Center at Lancaster.  
These records show essentially the same results as the 
examination described above, that the criteria for a rating 
in excess of 50 percent have not been met.  

The evidence in this case clearly shows continuing low back 
impairment.  However, the Board is obligated to apply the 
regulatory criteria which have been set forth earlier.  The 
preponderance of the evidence is against a finding that the 
criteria for an increased rating have been met under any of 
the applicable versions of the rating criteria for the low 
back disability.  The overall medical reports show that there 
is no unfavorable ankylosis of the spine.  There are some 
neurological symptoms, but they have not resulted in 
incapacitating episodes to warrant a higher rating under disc 
disease criteria.   

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's low back 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  In 
the present case, there is evidence showing that the Veteran 
is able to work, though doing so causes back pain.  However, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 50 percent for a 
back disability at any time.  38 C.F.R. § 4.3.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2006 and June 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran submitted private treatment records and was 
afforded a VA examination in August 2006.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


